 Case 19-40658               Doc 191         Filed 08/25/20 Entered 08/25/20 08:25:57   Desc Main
                                              Document     Page 1 of 1



                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MINNESOTA

 In re:

 Scheherazade, Inc.,                                                                     Chapter 7
                                                                                     BKY 19-40658
                                   Debtor.


                                                      ORDER


          This case is before the court on the chapter 7 trustee’s notice of settlement dated July 30,

2020, as docket No. 187. No objections having been filed, based upon the notice of settlement,

          IT IS ORDERED: The settlement, as described in the notice of settlement dated July 30,

2020, is approved.

          Dated: August 25, 2020
                                                      /e/ Kathleen H. Sanberg
                                                      __________________________________________
                                                      Kathleen H. Sanberg
                                                      United States Bankruptcy Judge



NOTICE OF ELECTRONIC ENTRY AND
FILING ORDER OR JUDGMENT
Filed and Docket Entry made on08/25/2020
Lori Vosejpka, Clerk, by TT
